Citation Nr: 0819580	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
cervical spine disability.

2. Entitlement to service connection for numbness and pain in 
the right lower extremity, to include as secondary to 
service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979, and from January 1991 to July 1991.  He had additional 
periods of reserve service, including inactive duty training 
on February 2 and 3, 1996, and March 2 and 3, 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

This case was the subject of a February 2008 hearing before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
experienced no trauma or injury to the low back or right 
lower extremity during inactive duty training in February and 
March 1996.

2.  The preponderance of the competent medical evidence 
demonstrates that the veteran's low back disability and 
numbness and pain of the right lower extremity were not 
caused or permanently worsened by his service-connected 
cervical spine disability.





CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006 & 2007).

2.  Chronic disability manifested by numbness and pain of the 
right lower extremity was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A May 2007 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection, to include what is required to establish service 
connection on a secondary basis.  This letter also informed 
him of his and VA's respective duties for obtaining evidence, 
as well as requested that the veteran submit any additional 
evidence in is possession pertaining to his claims.  In 
addition, the May 2007 VCAA notice letter from VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although all required elements of VCAA notice may not 
have been completed prior to the initial adjudication, the 
claims have been readjudicated since the issuance of the May 
2007 VAA notice.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of private and VA post-
service treatment, and reports of VA examinations.  The 
veteran has identified additional records of non-VA 
treatment, but did not provide the required releases for 
medical information when requested to do so in May 2007.  
Rather, he responded to the May 2007 letter by indicating 
that he had no further information or evidence to give VA to 
substantiate his claim, and requested that VA decide his 
claim as soon as possible.  Additionally, the claims files 
contain the veteran's statements in support of his claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all evidence available 
to VA that could substantiate each claim has been obtained, 
and the veteran has declined to provide additional evidence 
or information.  The duty to assist in the development and 
the adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 
Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).
 
Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty training.  38 
U.S.C.A. §§ 101(24), 1110, 1131.  When a disability is thus 
incurred, the period of service is considered active service.  
38 U.S.C.A. § 101(24).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (2006).  
(The Board acknowledges that 38 C.F.R. § 3.310 was revised on 
September 7, 2006; however, the new version of the regulation 
applies more stringent evidentiary requirements at section 
(b).  As such, the Board will apply the earlier, more 
favorable version of 38 C.F.R. § 3.310, as interpreted in 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) in 
adjudication of the veteran's claims.  See VAOPGCPREC 3-
2000.)  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

As an initial matter, the Board notes that the veteran does 
not contend, and there is no evidence to indicate, that the 
veteran's current low back disability was incurred or 
aggravated as a result of his period active duty from August 
1976 to August 1979, his period of Reserve duty from January 
1991 to July 1991, or any period of Reserve duty between 
these two periods of active service.

A May 1986 service department Physical Profile Board 
Proceeding for purposes of Reserve duty evaluation noted that 
the veteran had a temporary physical defect of sciatic nerve 
inflammation on the right side.  A May 1987 letter from a 
private physician, contained within the veteran's Reserve 
service treatment records, states that the veteran suffered a 
fracture of transverse processes of several vertebral bodies 
on the left side on January 27, 1987, when a tree fell on 
him.  There is no indication or contention that this occurred 
during active service.  A May 1987 Physical Profile Board 
Proceeding found the veteran to have healing fractures of 
transverse processes L2 through L5 on the left side.  The 
veteran has not been candid about this aspect of his history 
in connection with the current claim for benefits, and 
appears to withhold this information at histories provided at 
VA examinations, so little more is known about this part of 
his medical history.  

At the veteran's June 1991 service separation examination 
(for a period of active service from January 1991 to July 
1991), he was noted to have a history of treatment for a 
broken spine process of the low back in 1987.  On physical 
examination for purposes of service separation, clinical 
evaluation of the feet, lower extremities, spine, and 
neurologic system was normal.  

Development and adjudication of this matter has focused on 
the veteran's contention that he experienced trauma to his 
cervical and lumbar spine back during inactive duty training 
in February or March 1996 (the precise date of the alleged 
injury has not been entirely clear), when jumping from a 5-
ton truck.  Service department information indicates that the 
veteran had inactive duty training on February 3 and 4, 1996, 
and March 2 and 3, 1996.  There are no contemporaneous 
medical records during this time frame of an injury or trauma 
to the low back or right lower extremity on any of these four 
dates.

A service treatment record dated March 19, 1996, indicates 
that the veteran was a Reservist who claimed one month of 
left neck pain.  The record includes the notation "no 
trauma."  No low back symptoms were described.  The 
diagnosis was musculoskeletal pain.  A service treatment 
record of an X-ray dated March 18, 1996, reflected changes of 
the cervical spine consistent with muscle spasm.  The X-ray 
report includes the notation "no trauma."  A March 19, 
1996, physical therapy consultation describes the veteran as 
complaining of cervical spine pain with radiation into the 
left upper extremity.  The veteran indicated that he had no 
antecedent trauma, but described an assignment of activity of 
jumping out of 5-ton-trucks.  No low back symptoms were 
described.  The diagnosis was cervical spine strain. 

In April 1996, a VA CT-scan of the spine revealed a large 
left lateral disc hernia ion at the C5/6 level with severe 
underlying cord atrophy and thecal sac compression.  On 
physical examination an associated decrease in strength in 
his triceps was noted, with full strength in the rest of his 
body, as well as changes of sensation throughout his body.  
However, in the CT-scan report the lumbar and thoracic region 
of the spine was described as "unremarkable."  The cervical 
spine pathology was determined to require urgent care, and 
days thereafter the veteran underwent an anterior cervical 
diskectomy and fusion at the Iowa City VA Medical Center.

At a VA examination in May 1996, the veteran was status post 
diskectomy, C5-C6, and laminectomy, with moderate 
neurological impairment and sensory loss.  With respect to 
the low back and lower extremities, deep tendon reflexes were 
2/4 throughout.  Vibratory sense was intact in the feet.  
Soft touch sensation was somewhat diminished in the feet.  
Peripheral pulses were all intact.  

The veteran is currently service-connected for residuals of 
an injury to the cervical spine, status post diskectomy, C5-6 
with fusion, effective July 1996.  The disability is 
currently rated as 40 percent disabling, with associated 
radiculopathy of the left upper and right upper extremities 
rated as noncompensably disabling.

An October 2003 VA CT-scan revealed spinal canal stenosis 
from L2-L5 due to shortened pedicles and buckling of the 
ligamentum flavum; and, at level L4-5, central disc 
protrusion with a suggestion of annular tear and consequent 
moderate to severe spinal canal stenosis.

At a September 2004 VA examination, conducted the day prior 
to surgery on his low back, the examiner opined that whatever 
caused the cervical degeneration did, in all likelihood, 
contribute to the veteran's lower back degeneration.  The 
examiner noted the veteran to have been quite frustrated and 
occasionally hostile at the examination.  The veteran 
described jumping out of a truck and landing on his heels as 
the only contributing trauma for his low back problems.  The 
examiner opined that this was less likely than not.  He noted 
that the veteran denied any immediate back pain associated 
with this jump, and that the veteran denied any lower back 
pain until 1997.  The examiner noted that, on the other hand, 
the veteran had experienced multiple car accidents including 
one which may have occurred shortly before he was seen for 
low back pain.  On this point, the examiner noted that the 
veteran first provided to him a history of having been in a 
car accident in 1996 right before his back started hurting.  
The examiner described the veteran as having paused and then 
saying that this was not the case, changing the description 
of the accident as having happened "way before."  The 
examiner described the veteran's jump from the truck as 
normal wear and tear, which every individual suffers at one 
time or another.  He noted that auto accidents, on the other 
hand, can severely traumatize joints and cause long-term 
difficulties.  The examiner further opined that the veteran's 
cervical surgeries did not cause the veteran's lumbar spinal 
stenosis.  He noted that neck pain when at its worst will 
affect how the low back feels and vice versa, because the 
body becomes hyperaroused, but that the veteran's low back 
and cervical spine conditions and surgeries did not have a 
causal relationship.
 
The veteran underwent low back surgery in September 2004, the 
day after his VA examination, consisting of an L4-5 
diskectomy and fusion.  He received the surgery at a non-VA 
facility and has not provided a release for records of the 
surgery.  He was transported to the Iowa City VA Medical 
Center for recovery after the surgery, consisting of a 4-day 
inpatient stay.

In a notice of disagreement received in July 2005, the 
veteran, who is a nurse, contended that had his cervical disc 
not prolapsed and required the first surgery, it wouldn't 
have changed the pressure on the spine and caused advanced 
rapid degeneration which in turn caused the other two neck 
surgeries and the low back surgery.  He contended that these 
conditions and surgeries were connected.

At a VA examination in October 2005, the diagnoses were 1) 
herniated nucleus pulposis, status post lumbar laminectomy 
with mechanical low back pain; 2) peripheral neuropathy of 
the upper extremities and lower extremities, more likely than 
not due to a history of ethanol abuse; and 3) obesity.  The 
examiner opined that it was less likely than not (that there 
was a less than 50 percent probability) that the veteran's 
low back disability was caused by or a result of an injury in 
service.  The examiner elaborated that there was no record of 
injuries of the back in service.  He opined that the veteran 
described a low velocity injury in service, which was less 
likely than not to have aggravated the low back pain that 
existed prior to service.  He noted that the veteran had 
gained weight since the time of service, and that numerous 
studies had shown that patients with a Body Mass Index (BMI) 
greater than 29 (the veteran's BMI had risen from 26.5 to 31) 
are at increased risk for developing degenerative changes of 
the spine, hips and knees.

In a VA record of treatment dated in January 2007, a treating 
physician from a VA department of neurosurgery opined that 
"[i]t is possible that [the veteran] suffered a lumbar 
injury at the same time as his cervical trauma."  His 
assessment was that the veteran was doing well after multiple 
cervical surgeries and a lumbar surgery after trauma."

At an August 2007 VA examination, the examiner recited a 
detailed history based on her review of the claims files, 
listing over 20 separate entries in the medical records she 
found to be relevant.  She also took a history from the 
veteran and conducted a physical examination of the veteran's 
spine.  She opined that the veteran's lumbar spine stenosis 
was not caused by or the result of an alleged cervical injury 
in which the veteran jumped from a truck on March 3, 1996.  
She opined that cervical spine conditions will not directly 
or indirectly cause lumbar spine conditions.  She also 
requested that the reader "please note the variability and 
inconsistencies of the histories obtained regarding the neck 
condition as reviewed in the medical record review section."  
In a September 2007 addendum, she repeated her opinion that 
the lumbar spinal stenosis was not caused by cervical spine 
problems.  She further opined that because of the 
inconsistencies noted in the record review as far as whether 
or not an injury occurred, she could not give an opinion as 
to causation without resort to mere speculation.   

The Board finds that the service treatment records dated in 
March 1996 indicate that the veteran did not experience 
trauma to the low back or right lower extremity during 
inactive duty training in February or March 1996.  The 
records repeatedly indicate "no trauma" by history, and 
there is no record of treatment for trauma to the spine or 
right leg incurred during active duty train in February or 
March 1996.  VA examiners have repeatedly noted the veteran 
to be hostile, and have noted inconsistencies in the medical 
histories the veteran provided over time.  The September 1994 
VA examiner specifically noted that the veteran equivocated 
during the examination as to whether he had experienced an 
automobile accident just prior to the onset of back pain in 
1996.  Based on factors such as these, the Board finds that 
the veteran is not credible, and finds that the March 1996 
service treatment records indicating that the veteran had 
experienced no trauma just prior to his cervical spine 
problems in March 1996 to be much more highly probative than 
the veteran's testimony as to whether any such trauma 
occurred during a period of inactive duty training.  The 
Board finds that the preponderance of the evidence 
demonstrates that the veteran experienced no injury to the 
low back or right lower extremity during inactive duty 
training in February or March 1996.  Accordingly, service 
connection based on a claimed injury to the low back during 
inactive duty training in February or March 1996 is not 
warranted.  See 38 U.S.C.A. §§ 1110, 101(24) (West 2002).

The veteran has additionally alleged that his disability of 
the lumbar spine and pain in the right lower extremity has 
been caused or aggravated by his service-connected cervical 
spine disability.  The veteran, a nurse, has at least a 
limited degree of medical expertise to provide these 
opinions, and, as such, his assertions are considered 
competent medical opinions.  However, as noted above, the 
Board has found the veteran not to be credible in this 
proceeding, and accordingly finds that his medical opinions 
are of little or no probative value in this matter.  The 
Board affords significantly greater probative value to the 
multiple medical opinions essentially providing that the 
veteran's cervical spine disability has no causal 
relationship with his low back disability.  The examiners do 
not dispute that the veteran has likely experienced trauma 
that caused or contributed to both his lumbar and cervical 
spine disabilities.  However, as described above, the Board 
has found the veteran not to be credible in his assertions 
that he experienced such trauma during inactive duty training 
in February or March 1996, and has found the notations in 
March 1996 service treatment records of "no trauma" to be 
highly probative in this matter.   The Board assigns great 
weight to the multiple opinions of VA clinicians that the 
veteran's service-connected cervical spine disability was not 
a cause of his low back disability or surgeries.  From the 
reports it is obvious that the examiners have taken care to 
review the record carefully and made findings that 
contradicted the veteran's contentions only after making 
careful note of discrepancies or inconsistencies between 
medical records and the histories provided by the veteran.  
Further, the examiners have provided rationales as to why 
such disability is more likely due to factors such as obesity 
or trauma to the spine that did not occur during service, and 
have opined that the veteran's theory that the cervical spine 
disability caused the low back or right leg disability is not 
medically supportable.  As such, the Board finds that the 
preponderance of the competent medical evidence demonstrates 
that it is unlikely that the veteran's cervical spine 
disability caused or aggravated his low back disability or 
his numbness and pain in the right lower extremity.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  Accordingly, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for disability of the 
lumbar spine, to include as secondary to service-connected 
cervical spine disability, is denied.

Entitlement to service connection for numbness and pain in 
the right lower extremity, to include as secondary to 
service-connected cervical spine disability, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


